Judgment of resen*249tence, Supreme Court, New York County (Bernard J. Fried, J.), rendered July 12, 2005, resentencing defendant, upon his conviction, after a jury trial, of criminal possession of a controlled substance in the first degree, as a second felony offender, to a term of 13V2 years, unanimously affirmed.
Defendant was resentenced from a term of 15 years to life to a term of 13V2 years pursuant to the Drug Law Reform Act (L 2004, ch 738). We perceive no basis for a further reduction. Defendant’s argument that his conviction should be reduced to second-degree possession is without merit (People v Quinones, 22 AD3d 218 [2005], lv denied 6 NY3d 817 [2006]; People v Nelson, 21 AD3d 861 [2005], Lv granted 6 NY3d 757 [2005]), as is his constitutional challenge to the procedure under which he was sentenced as a second felony offender (Almendarez-Torres v United States, 523 US 224 [1998]). Concur—Andrias, J.E, Marlow, Sweeny, McGuire and Malone, JJ.